Fisher, J.,
delivered the opinion of the court.
The account sued on consists mainly of items for spiritous liquors, sold by retail to the defendant. The account was established by sufficient evidence. The proof also showed that the plaintiff was a retail grocer.
Upon this state of the case the court charged the jury, that the plaintiff could not recover more than five dollars; credit beyond that sum, for spiritous liquors sold by retail, being prohibited by the statute.
The statute applies only to inn-keepers, and not to persons engaged in keeping a retail grocery. Hutch. Code, 267, § 18.
Judgment reversed, and cause remanded.